Citation Nr: 1742556	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  11-18 510A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hearing loss, right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from August 2005 to August 2009. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a September 2016 Board hearing via videoconference, and a transcript of this hearing is of record.

In December 2016, the Board remanded this claim for additional development.  The file has now been returned to the Board for further consideration


FINDING OF FACT

The probative evidence of record demonstrates that the Veteran is not shown to have a current diagnosis of right ear hearing loss that meets the criteria for qualification as a disability for VA purposes.


CONCLUSION OF LAW

The requirements for service connection for right ear hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2016); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Sensorineural hearing loss, as an organic disease of the nervous system, is a chronic disease as listed under 38 C.F.R. § 3.309 (a); therefore, the presumptive provisions of 38 C.F.R. § 3.309 (a) and 38 C.F.R. § 3.303 (b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Chronic diseases are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.307, 3.309(a). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a claimant is competent to report on that of which he or she has personal knowledge). In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

The threshold requirement for the grant of service connection, in essence, the first requirement for direct service connection, is that the disability claimed must be shown present.  38 U.S.C.A. § 1110.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  Id.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007). 

According to VA standards, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran was afforded a VA audiological examination in March 2010.  He demonstrated puretone thresholds, in decibels, of 15, 10, 15, 15, 15, for the right ear, measured at 500, 1000, 2000, 3000, and 4000 Hz, respectively.  Right ear speech recognition was 94 percent.  

The Veteran was afforded a private audiological examination, conducted for VA compensation purposes, in November 2011.  He demonstrated puretone thresholds, in decibels, of 25, 20, 20, 25, 30, for the right ear, measured at 500, 1000, 2000, 3000, and 4000 Hz, respectively.  Right ear speech recognition was 96 percent.  

The Veteran was afforded a VA audiological examination in January 2017.  He demonstrated puretone thresholds, in decibels, of 15, 10, 15, 15, 25, for the right ear, measured at 500, 1000, 2000, 3000, and 4000 Hz, respectively.  Right ear speech recognition was 94 percent.  

As the Veteran did not demonstrate an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hz of 40 decibels or greater, or auditory thresholds for at least three of these frequencies of 26 decibels or greater, or speech recognition scores using the Maryland CNC Test of less than 94 percent, his right ear hearing loss does not meet the criteria for qualification as a disability for VA purposes over the course of the appeal.  Id.

In this case, there is no evidence showing a diagnosis of right ear hearing loss that meets the criteria for qualification as a disability for VA purposes.  Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, his is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  There is no evidence that he has the expertise to diagnose himself with right ear hearing loss that meets the criteria for qualification as a disability for VA purposes.  Thus, the Board finds that the Veteran's general lay assertion is not competent or sufficient and is not probative evidence in the present case.

As there is no competent evidence establishing a diagnosis of right ear hearing loss, the current disability requirement for a service connection claim is not satisfied.  The Board finds that the preponderance of evidence is against the claim and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107 (b); Gilbert, 1 Vet. App. 49, 54-56.  Accordingly, the claim of entitlement to service connection for hearing loss, right ear, must be denied. 


ORDER

Service connection for hearing loss, right ear, is denied.




____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


